     Case 2:19-cv-01716-JAM-AC Document 30 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RENEE CRAWFORD,                                  No. 2:19-cv-1716 JAM AC PS
12                       Plaintiff,
13           v.                                        ORDER
14    TRUSS COMPANY AND BUILDING
      SUPPLYS, INC.,
15
                         Defendant.
16

17

18          Plaintiff, proceeding pro se, filed the above-entitled action. The matter was referred to a

19   United States Magistrate Judge pursuant to Local Rule 302(c)(21).

20          On February 5, 2021, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within twenty-one days. ECF No. 29. Neither

23   party has filed objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed February 5, 2021, are adopted in full;

28          2. This action is dismissed, without prejudice, for lack of prosecution and for failure to
                                                       1
      Case 2:19-cv-01716-JAM-AC Document 30 Filed 03/22/21 Page 2 of 2


 1   comply with the court’s order. See Fed. R. Civ. P. 41(b); Local Rule 110.
 2

 3
     DATED: March 19, 2021                          /s/ John A. Mendez
 4
                                                    THE HONORABLE JOHN A. MENDEZ
 5                                                  UNITED STATES DISTRICT COURT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
